                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF WISCONSIN
                                     MILWAUKEE DIVISION


ROBERTA SLAAEN

                 Plaintiff,

        v.                                                          Case No.: 18-cv-1560

SL GREENFIELD, LLC

                 Defendant


                   PLAINTIFF’S MOTION FOR ENTRY OF DEFAULT AND
                           DAMAGES-RELATED DISCOVERY


        COMES NOW Plaintiff, Roberta Slaaen, and by her attorneys, Walcheske & Luzi, LLC,

and hereby motions this Court to direct the Clerk to enter default against Defendant pursuant to

FED. R. CIV. P. 55(a).

        On November 13, 2018, an executed Waiver of Service was filed with this Court. (See

ECF No. 6.) The executed Waiver of Service: (1) confirmed that Defendant “received a copy of

the Complaint in this action, two copies of this instrument, and a means by which I can return the

signed waiver to [Plaintiff’s counsel] without cost to me”; and (2) informed Defendant that “a

judgment may be entered against me … if an answer or motion under Rule 12 of the Federal

Rules of Civil Procedure is not served upon [Plaintiff’s counsel] within 60 days after October 4,

2018.” Id. (emphasis in original.) 1

        Defendant’s Answer or other responsive pleading to Plaintiff’s Complaint was due on or

before December 3, 2018 – sixty (60) days after October 4, 2018. See FED. R. CIV. P.

1
 The Waiver of Service similarly states: “If you waive service, then you must, within the time specified on the
waiver form, serve and answer or a motion under Rule 12 on the plaintiff and file a copy with the court.” Id.



             Case 2:18-cv-01560-JPS Filed 12/07/18 Page 1 of 2 Document 8
12(a)(1)(A)(ii) (stating that a defendant who has timely waived service under RULE 4(d) must

serve a responsive pleading within 60 days after the request for a waiver was sent).

       To date, Defendant has not filed an Answer or other responsive pleading to Plaintiff’s

Complaint. Therefore, because the time for Defendant to do so has passed, the Clerk must enter

default against Defendant pursuant to FED. R. CIV. P. 55(a).

       Plaintiff further requests that, following the Clerk’s entry of default, this Court allow her

to engage in damages-related discovery prior to the scheduling of a damages hearing. Plaintiff

seeks and needs to obtain information and evidence that is currently in Defendant’s possession in

order to support an award of damages.

       WHEREFORE, Plaintiff respectfully requests that this Court grant her Motion.

               Dated this 7th day of December, 2018.

                                             WALCHESKE & LUZI, LLC
                                             Counsel for Plaintiff

                                             s/ Scott S. Luzi              ______
                                             Scott S. Luzi, State Bar No. 1067405
WALCHESKE & LUZI, LLC
15850 W. Bluemound Road, Suite 304
Brookfield, Wisconsin 53005
Phone: (262) 780-1953
Fax: (262) 565-6469
sluzi@walcheskeluzi.com




          Case 2:18-cv-01560-JPS Filed 12/07/18 Page 2 of 2 Document 8
